Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 5, 6, 7, 8, 9, 10, 11, 12, 14, 15, 17, 18, 19, 20 and 21 of U.S. Patent No. 11,055,930. Although the claims at issue are not identical, they are not patentably distinct from each other because they’re broader in every way.


Instant Application	
Instant Patent
1. A method comprising: 
1. A method comprising:
at a device including a non-transitory memory and one or more processors coupled with the non-transitory memory: 
at a device including a non-transitory memory and one or more processors coupled with the non-transitory memory:

generating, in coordination with an emergent content engine, a first objective for a first objective-effectuator and a second objective for a second objective-effectuator instantiated in a computer-generated reality (CGR) environment, wherein the first and second objectives are associated with a mutual plan;
generating, based on characteristic values associated with the first and second objects, a first directive for the first object and a second directive for the second object, wherein the first directive limits actions performed by the first object over a first set of one or more time frames associated with the first objective and the second directive limits actions performed by the second object over a second set of one or more time frames associated with the second objective; 
generating, based on characteristic values associated with the first and second objective-effectuators, a first directive for the first objective-effectuator and a second directive for the second objective-effectuator, wherein the first directive limits actions generated by the first objective-effectuator over a first set of one or more time frames associated with the first objective and the second directive limits actions generated by the second objective-effectuator over a second set of one or more time frames associated with the second objective;

displaying manipulations of CGR representations of the first and second objective-effectuators in the CGR environment in accordance with the first and second directives.



Instant Application
1
2
3
4
5
6
7
8
Instant Patent
1
1
2
3
3
11 & 14
11 & 12
11 & 15




Instant Application
9
10
11
12
13
14
15
16
Instant Patent
5
1, 5 & 17
6
11 &18
1 & 7
11 & 19
11 & 20
1 & 6



Instant Application
17
18
19
20

1 & 9
1 & 10
11
21



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J CRADDOCK whose telephone number is (571)270-7502. The examiner can normally be reached Monday - Friday 11:00 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ROBERT J CRADDOCK/Primary Examiner, Art Unit 2616